DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Allowance
This communication is in response to the action filed on 08/25/2021. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1, 17 and 22 are allowed.
EXAMINER’S AMENDMENT
With the consultation of Umar Cheema (SPE) and with authorization for this examiner’s amendment given in an interview with Yunlai (Jerry) Zha (Reg. No. 79508) on 10/22/2021.The application is amended as follows:1.  (Currently Amended)  A method for training a model based on random forest, comprising:
dividing, by a computer system, computer worker nodes of the computer system into a first group of first computer worker nodes and a second group of second computer worker nodes;
obtaining, by each of the first computer worker nodes, a subset of sample data;

obtaining, by each of one or more of the second computer worker nodes, target sample data from the random sampling; and
training, by each of the one or more second computer worker nodes, one or more decision tree objects of the model based on random forest using the target sample data, wherein the training comprises:
	calculating a frequency of a value of attribute information of each sample object of the target sample data with respect to a classification column, wherein the classification column of the attribute information is dichotomous;	
	normalizing the frequency to obtain a weight of the value of the attribute information of each sample object of the target sample data;
	sorting the value of the attribute information according to the weight;
	calculating a Gini coefficient using the sorted value of the attribute information; and
	performing a splitting process on a tree node of a decision tree object of the one or more decision tree objects according to the Gini coefficient. 

2. (Previously Presented) The method according to claim 1, wherein the first group of first computer worker nodes are Map nodes and the second group of second computer worker nodes are Reduce nodes.


for each of the second group of second computer worker nodes, distributing or not distributing the obtained subset of sample data in a random manner.

4. (Previously Presented) The method according to claim 1, wherein the training, by each of the one or more second computer worker nodes, one or more decision tree objects of the model based on random forest using the target sample data includes: 
training, by each of the one or more second computer worker nodes, a decision tree of a random forest of the model using the target sample data. 

5. – 7. (Canceled) 

8. (Currently Amended) The method according to claim [[5]]1, wherein the calculating the Gini coefficient using the sorted value of the attribute information includes:
dividing the sorted value of the attribute information into two attribute subsets according to an order of the sorting; and
calculating the Gini coefficient using the two attribute subsets in sequence.  

9. – 16. (Canceled)

17. (Currently Amended) A computer system, comprising:

one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
dividing computer worker nodes of the computer system into a first group of first computer worker nodes and a second group of second computer worker nodes;
obtaining, at each of the first computer worker nodes, a subset of sample data;
distributing, at each of the first computer worker nodes, the obtained subset of sample data to the second computer worker nodes based on random sampling; 
obtaining, at each of one or more of the second computer worker nodes, target sample data from the random sampling; and
training, at each of the one or more second computer worker nodes, one or more decision tree objects of a model based on random forest using the target sample data, wherein the training comprises:
		calculating a frequency of a value of attribute information of each sample object of the target sample data with respect to a classification column, wherein the classification column of the attribute information is dichotomous;	
normalizing the frequency to obtain a weight of the value of the attribute information of each sample object of the target sample data;
sorting the value of the attribute information according to the weight;
calculating a Gini coefficient using the sorted value of the attribute information; and
performing a splitting process on a tree node of a decision tree object of the one or more decision tree objects according to the Gini coefficient.

18. (Previously Presented) The computer system according to claim 17, wherein the first group of first computer worker nodes are Map nodes and the second group of second computer worker nodes are Reduce nodes.

19. (Previously Presented) The computer system according to claim 17, wherein distributing the obtained subset of sample data to the second computer worker nodes based on random sampling comprises:
for each of the second group of second computer worker nodes, distributing or not distributing the obtained subset of sample data in a random manner.

20. (Previously Presented) The computer system according to claim 17, wherein: 
the computer system is a single computer, and each of the first group of first computer worker nodes and the second group of second computer worker nodes is a core of a Central Processing Unit; or
the computer system is a computer cluster, and each of the first group of first computer worker nodes and the second group of second computer worker nodes is a single computer.

21. (Previously Presented) The method according to claim 1, wherein: 
the computer system is a single computer, and each of the first group of first computer worker nodes and the second group of second computer worker nodes is a core of a Central Processing Unit; or


22. (Currently Amended) One or more non-transitory computer-readable storage media of a computer system, the non-transitory computer-readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
dividing computer worker nodes of the computer system into a first group of first computer worker nodes and a second group of second computer worker nodes;
obtaining, at each of the first computer worker nodes, a subset of sample data;
distributing, at each of the first computer worker nodes, the obtained subset of sample data to the second computer worker nodes based on random sampling; 
obtaining, at each of one or more of the second computer worker nodes, target sample data from the random sampling; and
training, at each of the one or more second computer worker nodes, one or more decision tree objects of a model based on random forest using the target sample data, wherein the training comprises:
	calculating a frequency of a value of attribute information of each sample object of the target sample data with respect to a classification column, wherein the classification column of the attribute information is dichotomous;	
	normalizing the frequency to obtain a weight of the value of the attribute information of each sample object of the target sample data;
	sorting the value of the attribute information according to the weight;
calculating a Gini coefficient using the sorted value of the attribute information; and
	performing a splitting process on a tree node of a decision tree object of the one or more decision tree objects according to the Gini coefficient.

23. (Previously Presented) The one or more non-transitory computer-readable storage media according to claim 22, wherein the first group of first computer worker nodes are Map nodes and the second group of second computer worker nodes are Reduce nodes.

24. (Previously Presented) The one or more non-transitory computer-readable storage media according to claim 22, wherein distributing the obtained subset of sample data to the second computer worker nodes based on random sampling comprises:
for each of the second group of second computer worker nodes, distributing or not distributing the obtained subset of sample data in a random manner.

25. – 27. (Canceled) 

28. (Currently Amended) The one or more non-transitory computer-readable storage media according to claim [[25]]22, wherein the calculating the Gini coefficient using the sorted value of the attribute information includes:
dividing the sorted value of the attribute information into two attribute subsets according to an order of the sorting; and
calculating the Gini coefficient using the two attribute subsets in sequence.
An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1, 17 and 22 are allowed because the prior arts of record Brueckner (US20160078361) in view of Error (US20060274763) fail to anticipate or render obvious the following claim limitation, “calculating a frequency of a value of attribute information of each sample object of the target sample data with respect to a classification column, wherein the classification column of the attribute information is dichotomous; normalizing the frequency to obtain a weight of the value of the attribute information of each sample object of the target sample data; sorting the value of the attribute information according to the weight; calculating a Gini coefficient using the sorted value of the attribute information; and performing a splitting process on a tree node of a decision tree object of the one or more decision tree objects according to the Gini coefficient”. The prior arts of record Brueckner (US20160078361) in view of Error (US20060274763) taught optimized training of linear machine learning models and variable sampling rates for website visitation analysis.
Through further continued searching some relevant prior art were located but do not teach the above claim limitations. Lee (WO2016004075) teaches interactive interfaces for machine learning model evaluations. Parker (WO2016004073) teaches machine learning service. The dependent claims 2-4, 8, 18-21, 23-24 and 28 depend on the allowed claims 1, 17 and 22 therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454